      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ORLIN LEWIS                                      *      CIVIL ACTION NO: 20-00342

VERSUS                                           *

JOSEPH P. LOPINTO, III, INDIVIDUALLY, *
AND IN HIS OFFICIAL CAPACITY AS                         SECTION:
SHERIFF OF JEFFERSON PARISH,          *
NICHOLAS BROUSSARD, RYAN RIVETTE
AND WAYNE RUMORE, IN THEIR            *
INDIVIDUAL CAPACITIES AS JEFFERSON
PARISH DEPUTY SHERIFFS                *                 MAG:

*************************************** *********

                                     COMPLAINT

       NOW COMES petitioner, ORLIN LEWIS, through undersigned counsel, who

respectfully represents:

I. PRELIMINARY STATEMENT

       1. This action is brought pursuant to 42 U.S.C. §1983 and 1988 as an action of

law to redress the deprivation under the color of statute, ordinance, regulation and custom

and usage of right, privilege or immunity secured to the petitioner by the Fourth and

Fourteenth Amendments to the Constitution of the United States and arising under the

laws, constitution and statutes of the State of Louisiana. Supplemental jurisdiction over




                                           -1-
      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 2 of 10




claims under state constitutional and statutory law is also invoked.

II. JURISDICTION

       2. Jurisdiction is vested in this Court by 28 U.S.C. § 1331 and 1343.

       3. Supplemental jurisdiction is asserted for all claims cognizable under the laws of

the State of Louisiana.

III. PARTIES
                                     (PETITIONER)

       4.     ORLIN LEWIS (hereinafter “LEWIS”), an adult citizen of the State of

Louisiana and domiciled in the Eastern District of Louisiana.

                                     (DEFENDANTS)

       5.     JOSEPH P. LOPINTO, III (hereinafter “SHERIFF LOPINTO”), in his

individual and official capacity as Sheriff of Jefferson Parish, an adult citizen of the State

of Louisiana and domiciled in the Eastern District of Louisiana.

       6.     NICHOLAS BROUSSARD (hereinafter “BROUSSARD”), individually,

as a Jefferson Parish Sheriff’s Deputy, an adult citizen of the State of Louisiana and

domiciled in the Eastern District of Louisiana.

       7.     RYAN RIVETTE (hereinafter “RIVETTE”), individually, as a Jefferson

Parish Sheriff’s Deputy, an adult citizen of the State of Louisiana and domiciled in the

Eastern District of Louisiana.

       8.     WAYNE RUMORE (hereinafter “RUMORE”), individually, as a

Jefferson Parish Sheriff’s Deputy, an adult citizen of the State of Louisiana and domiciled


                                             -2-
      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 3 of 10




in the Eastern District of Louisiana.

       9.     At all times relevant hereto and in all actions of defendants herein, these

acts were committed under color of state law and under color of their authority as Sheriff

and Sheriff’s Deputies.

       10.    The defendants are liable jointly, severally and insolido.

IV. FACTUAL ALLEGATIONS

       11.    On February 9, 2019, at approximately 8:00 p.m., defendants,

BROUSSARD, RIVETTE and RUMORE, participated in the traffic stop of LEWIS after

he fled in a vehicle from a business located in the 7500 block of Airline Highway in

Metairie, Louisiana.

       12.    As the above defendant deputies pursued LEWIS in their vehicles the

defendant, BROUSSARD, passed the LEWIS vehicle and abruptly turned sharply in

front of the LEWIS vehicle in an obvious attempt to cut off the forward motion of the

LEWIS vehicle. As a result of this maneuver by BROUSSARD LEWIS collided with the

BROUSSARD vehicle. Both the LEWIS and BROUSSARD vehicles came to a stop.

       13.    LEWIS climbed out of his vehicle and fled on foot from BROUSSARD.

LEWIS, realizing he could not avoid arrest, stopped and laid face down in the street to

surrender.

       14.    BROUSSARD approached LEWIS with his gun drawn and ordered LEWIS

to place his hands behind his back as he lay face down in the street. LEWIS immediately



                                            -3-
      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 4 of 10




complied. BROUSSARD then holstered his gun, knelt on LEWIS’s back and cuffed both

of LEWIS’s hands behind his back. BROUSSARD then pulled LEWIS up to his knees.

BROUSSARD then unholstered his gun and struck LEWIS in the face with his gun.

Immediately after being struck in the face by BROUSSARD, LEWIS was kicked in the

head two or three times by one or both of the defendants, RIVETTE and/or RUMORE.

       15.    At no time after surrendering and lying face down on the street did LEWIS

ever again attempt to flee or resist any defendant.

       16.    Alternatively, if the above specifically named defendant deputies did not

strike LEWIS in the face with a gun and kick him in his head, they did at a minimum

witness the illegal use of excessive force by one of the other specifically named co-

defendants, and failed to intercede to stop it, or failed to report said illegal use of force to

their supervisor.

       17.    The defendants, BROUSSARD, RIVETTE and RUMORE, then conspired

with one another to conceal their use of excessive force upon LEWIS by fabricating the

following claims:

              A.      LEWIS swerved into RIVETTE’s vehicle causing RIVETTE to lose
                      control;

              B       LEWIS intentionally struck BROUSSARD’s vehicle twice and
                      pushed BROUSSARD’s vehicle down the overpass;

              C.      BROUSSARD tackled LEWIS to the ground;

              D.      After being tackled LEWIS physically resisted BROUSSARD by
                      throwing several closed fist punches;


                                              -4-
      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 5 of 10




              E.     BROUSSARD struck LEWIS in self-defense.

       18.    In addition, the defendant deputies’ conspiracy to conceal their use of

excessive force included their cover up of BROUSSARD gratuitously striking LEWIS in

the face with his gun and RIVETTE and/or RUMORE’s kicks to LEWIS’s head.

       19.    This conspiracy by the above-named defendant deputies was entered into

following the beating of LEWIS. Its goal was to cover up their excessive use of force on

LEWIS and to justify his bodily injuries thereby denying him his right to recover

damages for violation of his civil rights.

       20.    Following LEWIS’s beating by the above-named defendants Emergency

Medical Services (“EMS”) were summoned to treat LEWIS’s injuries.

       21.    As a result of the beating LEWIS sustained multiple facial fractures which

required facial reconstructive surgery. LEWIS also sustained multiple broken or cracked

teeth as well as nerve damage in his face and mouth.

       22.    At all times mentioned herein, the defendants, BROUSSARD, RIVETTE

and RUMORE, were acting in the course and scope of their employment with SHERIFF

LOPINTO. As such, the defendant, SHERIFF LOPINTO, would be liable to LEWIS for

the state law torts of assault and battery attributable to said defendant deputies under the

state law theory of respondeat superior.

       23.    The defendant, SHERIFF LOPINTO, is liable to the petitioner for damages,

because he knew, or should have known, of a pattern/policy of prior misconduct by the


                                             -5-
     Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 6 of 10




defendants, BROUSSARD, RIVETTE, RUMORE and other members of the Jefferson

Parish Sheriff’s Office, which included their repeated illegal use of excessive force, and

their repeated falsification of police reports, yet he ignored this pattern/policy of

misconduct and continued to retain them and refused to properly supervise and/or

discipline them. The defendant, SHERIFF LOPINTO, as their supervisor was

deliberately indifferent to this pattern/policy of misconduct and made no effort to impose

sanctions for previous actions involving excessive force or falsification of police reports,

when he knew or should have known, that it was foreseeable that they would continue

with the same behavior. The conduct of the defendants, BROUSSARD, RIVETTE,

RUMORE and other members of the Jefferson Parish Sheriff’s Office, and the damages

to LEWIS, were directly and proximately caused by this pattern and/or policy of

misconduct as described.

       24.    As a result of the actions of the defendants described in paragraphs 11

through 21 and paragraph 23, LEWIS sustained damages for his past, present and future

physical pain and suffering, mental anguish, distress, embarrassment, humiliation,

disfigurement and medical expenses.

       25.    In addition, as a result of the actions described in paragraphs 11 through 21

and paragraph 23, LEWIS sustained damages for violations of his Fourth Amendment

Right against unreasonable search and seizure and Fourteenth Amendment Right to due

process.



                                            -6-
      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 7 of 10




       26.     At all relevant times the conduct of the defendants was willful, reckless and

callous disregard of LEWIS’s rights under federal law.

       27.     All the defendants are liable to LEWIS for punitive damages as a result of

violating his civil rights.

V. CAUSES OF ACTION

                                         COUNT I

    CIVIL RIGHTS VIOLATION BY BROUSSARD, RIVETTE and RUMORE

       28.     The allegations of paragraphs 1 through 27 are repeated.

       29.     The actions of BROUSSARD, RIVETTE and RUMORE violated LEWIS’s

rights under the Fourth and Fourteenth Amendments to the United States Constitution to

be free from unreasonable search and seizure and to due process.

                                        COUNT II

         CIVIL RIGHTS VIOLATION BY SHERIFF LOPINTO IN
        HIS INDIVIDUAL CAPACITY AS A SUPERVISOR AND/OR
   ALTERNATIVELY, IN HIS OFFICIAL CAPACITY AS A POLICYMAKER

       30.     The allegations of paragraphs 1 through 27 are repeated.

       31.     The violation of LEWIS’s constitutional rights under the Fourth and

Fourteenth Amendments to the United States Constitution, LEWIS’s damages, and the

conduct of BROUSSARD, RIVETTE, RUMORE and other members of the Jefferson

Parish Sheriff’s Office were directly and proximately caused by the actions and/or

inactions of SHERIFF LOPINTO who encouraged, tolerated, ratified, and has been



                                            -7-
      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 8 of 10




deliberately indifferent to the following policies, patterns, practices and customs, and the

need for more or different training, supervision, investigation, or discipline in the areas

of:

       A.     The use of excessive force by deputies;

       B.     The failure to monitor deputies with a history and/or pattern of repeatedly
              utilizing excessive force in connection with their arrests;

       C.     The failure of deputies to follow established policies, procedures, directives
              and instructions regarding arrests and the use of force;

       D.     The failure to identify and take remedial or disciplinary action against
              deputies who have utilized excessive force or have been the subject of prior
              civilian or internal complaints of misconduct; and

       E.     The failure to properly sanction or discipline deputies who observe and are
              aware of but conceal and/or aid and abet violations of constitutional rights
              of other citizens by other deputies.


                                        COUNT III

                         STATE LAW CLAIMS AGAINST
                       BROUSSARD, RIVETTE and RUMORE

       32.    The allegations of paragraphs 1 through 28 are repeated.

       33.    The actions of BROUSSARD, RIVETTE and RUMORE, constitute the

torts of assault and battery under the laws of the State of Louisiana.

                                        COUNT IV

               STATE LAW CLAIMS AGAINST SHERIFF LOPINTO

       34.    The allegations of paragraphs 1 through 28 are repeated.



                                             -8-
      Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 9 of 10




       35.    The actions of SHERIFF LOPINTO in failing to properly train, supervise

or discipline the defendant deputies and in negligent retaining them are torts under the

laws of the State of Louisiana.

       36.    Under state law SHERIFF LOPINTO is vicariously liable to LEWIS for the

state law torts committed by BROUSSARD, RIVETTE and RUMORE.

VI. DAMAGES

       37.    As a result of the afore-described civil rights violation and state law claims,

LEWIS suffered past, present and future physical injuries, mental, physical and emotional

pain and suffering, mental anguish and distress, embarrassment, humiliation,

disfigurement and medical expenses for which he is entitled to general, special and

punitive damages.

       38.    LEWIS seeks reasonable attorney’s fees in accordance with 42 U.S.C. §

1988 plus judicial interest and for the defendants to bear all costs of these proceedings.

       WHEREFORE, the petitioner, ORLIN LEWIS, prays that the defendants be duly

cited and served copies of the above and foregoing, made to timely appear and answer,

that the Court exercises its supplemental jurisdiction over the state claims, and after due

proceedings, there be judgment in his favor and against the defendants, JOSEPH P.

LOPINTO, III, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS SHERIFF

OF JEFFERSON PARISH, NICHOLAS BROUSSARD, RYAN RIVETTE and WAYNE

RUMORE, IN THEIR INDIVIDUAL CAPACITIES AS JEFFERSON PARISH



                                             -9-
     Case 2:20-cv-00342-MVL-KWR Document 1 Filed 01/30/20 Page 10 of 10




DEPUTY SHERIFFS, holding them liable jointly, severally and in solido for all

compensatory and punitive damages alleged herein, together with judicial interest, for all

attorney’s fees, and that the defendants bear all costs of these proceedings, and for all

further legal, equitable and general relief available.

                                    Respectfully submitted,
                                    /s/ Gary W. Bizal
                                    GARY W. BIZAL (La. Bar #01255)
                                    GARY W. BIZAL, L.L.C.
                                    639 Loyola Avenue, Suite 1820
                                    New Orleans, Louisiana 70113
                                    (504)525-1328 Telephone
                                    (504)525-1353 Fax
                                    gary@garybizal.com

                                    ATTORNEY FOR PETITIONER,
                                    ORLIN LEWIS



SERVICE ON ALL DEFENDANTS WILL BE MADE BY WAIVERS




                                             -10-
